Exhibit 10.2

 

September 29, 2008

THERMO

 

TELECOM PARTNERS, LLC

Globalstar, Inc.

CAPITAL PARTNERS, LLC

461 South Milpitas Blvd.

COGENERATION, LP

Milpitas, CA 95035

DEVELOPMENT, INC

 

PROPERTIES, LLC

Attention:  Chief Financial Officer

CREDIT, LLC

 

SUBJECT:

 

Deferral of Interest under Second Amended and Restated Credit Agreement

 

 

Dated December 17, 2007 (the “Credit Agreement”)

 

Gentlemen:

 

This letter confirms our verbal agreement reached on or about May 21, 2008 that,
effective on May 26, 2008 and until further notice is given by Thermo Funding
Company, Globalstar should not make any payments with respect to interest
becoming due to Thermo Funding under Section 5.1(d) of the Credit Agreement.  We
further agreed that:  (i) such deferred interest (“Outstanding Interest”) will
continue to accrue without limiting the credit otherwise available to Globalstar
under the Credit Agreement; (ii) interest on the Outstanding Interest will, from
the effective date of the deferral until fully paid, also accrue at the same
rate as applicable to the underlying Loan giving rise to the Outstanding
Interest; (iii) such interest on interest will com-pound and be added to the
applicable Outstanding Interest on December 31, 2008 and annually thereafter;
(iv) the Outstanding Interest and the interest thereon will become payable 45
days after notice is given by Thermo Funding as above provided; and (v) demand
for and receipt of payment as above provided will not constitute a prepayment of
the Loans under Sections 2.4 and 4.4 of the Credit Agreement.

 

Thermo Funding Company, as Administrative Agent and Lender, acknowledges that no
action taken by Globalstar pursuant to this letter shall constitute an Event of
Default under Section 12.1 of the Credit Agreement.  Terms capitalized but not
defined in this letter shall have the meanings given to such terms in the Credit
Agreement.

 

For avoidance of doubt, our agreement is for deferral of payment only, and
except to the limited extent expressly stated in this letter no principal or
interest payment obligations are extinguished, waived, or compromised in any
manner whatsoever.

 

Please acknowledge your agreement to the foregoing by signing, dating and
returning a copy of this letter to me.

 

Sincerely,

 

THERMO FUNDING COMPANY LLC

 

/s/ James Monroe III

 

 

 

James Monroe III

 

Manager

 

 

Acknowledged and agreed this 29th day of September, 2008.

 

GLOBALSTAR, INC.

 

/s/ Fuad Ahmad

 

 

 

Fuad Ahmad

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------